



Exhibit 10.1

 

Flexsteel Industries, Inc.

2007 Long-Term Management Incentive Compensation Plan

 

FORM OF NOTIFICATION OF AWARD

 

This certifies that [INSERT NAME] is notified of a target award of [insert
number of common shares] performance shares and cash compensation of [insert
dollar amount] pursuant to the 2007 Long-term Management Incentive Compensation
Plan (“the Plan”) of Flexsteel Industries, Inc., a Minnesota corporation (the
“Company”) for the performance period beginning July 1, 20_____ and ending June
30, 20_____.

 

Social Security Number:

__________________

 

Address:

__________________

 

 

__________________

 

 

Grant Date:

[insert date]

 

Vesting Date:

[insert date]

 

 

This Notification of Award (“Notification”) is subject in all respects to the
Plan as may be amended from time to time, all policies adopted from time to time
by the Nominating and Compensation Committee of the Company relating to the
administration of the Plan (the “Policies”) and the additional terms and
conditions set forth below. A copy of the Plan and the Policies are available
upon request. This Notification has been duly executed on behalf of Flexsteel
Industries, Inc.

 

Flexsteel Industries, Inc.

 

By:  ___________________________

 

Name:

Timothy E. Hall

Title:

Vice President Finance, CFO & Secretary

 

*           *           *           *           *           *

[certain terms and conditions follow]





--------------------------------------------------------------------------------



1.

Award.  Subject to the terms of this Notification and the Plan, you are hereby
notified of the target number of Performance Shares and cash compensation (“the
Award”) as set forth above. Awards pursuant to this Notification can vary
anywhere from 0% to 160% of the target amounts, depending upon the Company’s
consolidated financial results and per the schedule set forth in Exhibit A to
this Notification. Performance Shares do not represent actual ownership in the
Company and in no way entitle the holder to any of the privileges and rights of
actual stockholders, such as the right to receive dividends or to vote.

 

2.

Award Vesting and Payout.  The Award pursuant to this Notification will vest
(actual amounts will vary with the Company’s performance) at the end of the
Performance Period (see Vesting Date above). Awards will be paid as soon as
practicable following the end of the Performance Period and verification of the
Company’s consolidated financial results. Performance Shares will be valued
using the closing share price on the ending date of the Performance Period.
Awards will be settled using a combination of ___% common shares and ___% cash.
Payment under the Plan is subject to compliance by you with any written
agreement between you and the Company, including an employment agreement,
non-compete agreement, or other agreement relating to confidential information.
The Company has the right to deduct from all net amounts paid under the Plan any
federal, state, or local taxes required by law to be withheld with respect to
such payments. The Committee may require you to execute a stockholder’s
agreement, with such terms, as the Committee deems appropriate, with respect to
any Company Stock distributed pursuant to this Agreement. Upon vesting and
payout, if any, the target number of Performance Shares and Cash Compensation
set forth above will cease to exist.

 

If you have a separation from service (determined in accordance with Internal
Revenue Code Section 409A) due to retirement, disability or death, you will be
entitled to a pro rata payment of the Award based on the Company’s performance
through the nearest quarter end. Any such payment will be made within 90 days of
your separation from service.

 

3.

Funding.  This Notification, and the Plan to which it is pursuant, shall be
unfunded. The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
Performance Shares.

 

4.

No Right to Continued Employment.  Neither this Notification nor any Award made
pursuant to the Plan shall confer upon you any right with respect to continuance
of employment by the Company.

 

5.

Amendment.  This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.


--------------------------------------------------------------------------------



EXHIBIT A

 

PERFORMANCE MEASURES

 

1.

Purpose.  The purpose of this Exhibit A is to set forth the Performance Measures
that will be applied to determine the value of the Performance Award to be made
pursuant to the Notification above. This Exhibit A is incorporated into and
forms a part of the Notification.

 

2.

Revision of Performance Measures.  The Committee may modify the Performance
Measures set forth in this Exhibit A during, and after the end of, the
Performance Period to reflect significant events that occur during the
Performance Period.

 

3.

Performance Measures.  The Performance Measures shall be as follows:

 

[insert performance measures]

 

4.

Amount of Award.  The amount distributable to you under the Agreement shall be
determined in accordance with the schedule below. Awards for performance not
explicitly defined in the schedule below will be linearly interpolated:

 

Payment Matrix

[insert payment matrix]

 








--------------------------------------------------------------------------------